EXHIBIT 10.4

 

LIMITED CONSENT AND AMENDMENT NO. 3 TO CREDIT AGREEMENT

 

This Limited Consent and Amendment No. 3 to Credit Agreement, dated as of
December 12, 2005 (this “Consent and Amendment”), is entered into by and among
Vertis, Inc. (“Vertis”) and Vertis Digital Services Limited (“Digital Limited”
and, together with Vertis, the “Borrowers” and each, individually, a
“Borrower”), as Borrowers, the other Credit Parties signatory hereto, General
Electric Capital Corporation, as a Lender and as Agent for Lenders (“Agent”),
and the other Lenders.

 

RECITALS

 

A.    Borrowers, the other Credit Parties, Agent and Lenders are parties to that
certain Credit Agreement, dated as of December 22, 2004, including all annexes,
exhibits and schedule thereto (as amended by that certain Limited Consent and
Amendment No. 1 to Credit Agreement, dated as of October 3, 2005, that certain
Amendment No. 2 to Credit Agreement, dated as of November 22, 2005, and as from
time to time further amended, restated, supplemented or otherwise modified, the
“Credit Agreement”).

 

B.    Borrowers and the other Credit Parties have requested that Agent and
Lenders consent to (i) the sale of all of the issued and outstanding shares of
Stock of Fusion Premedia Group Limited and Pismo Limited pursuant to an
Agreement to be entered into by and between Digital Limited, as seller, and
Adplates Group Limited, as buyer (“Buyer”), substantially in the form of Exhibit
A to this Consent and Amendment (the “Stock Purchase Agreement”), and (ii)
certain related actions as further described in Section 2 herein.  Upon
consummation of the transactions contemplated by the Stock Purchase Agreement,
(i) Fusion Premedia Group Limited and each of its Subsidiaries listed on
Schedule 1 attached hereto (each, a “Departing Entity”, and collectively, the
“Departing Entities”) shall cease to be a Credit Party under the Credit
Agreement and the other Loan Documents and (ii) Digital Limited shall cease to
be a Borrower under the Credit Agreement but will remain a Credit Party under,
and for all purposes of, the Credit Agreement and all of the other Loan
Documents.

 

C.    This Consent and Amendment shall constitute a Loan Document and these
Recitals shall be construed as part of this Consent and Amendment.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and of the Loans and other extensions of credit
heretofore, now or hereafter made to, or for the benefit of, Borrowers by
Lenders, Borrowers, the other Credit Parties, Agent and Lenders hereby agree as
follows:


 


1.             DEFINITIONS.  EXCEPT TO THE EXTENT OTHERWISE SPECIFIED HEREIN,
CAPITALIZED TERMS USED IN THIS CONSENT AND AMENDMENT SHALL HAVE THE SAME
MEANINGS ASCRIBED TO THEM IN THE CREDIT AGREEMENT AND ANNEX A THERETO.

 

--------------------------------------------------------------------------------


 


2.             CONSENTS.


 


2.1.          NOTWITHSTANDING ANY PROVISION OF THE CREDIT AGREEMENT OR ANY OTHER
LOAN DOCUMENT TO THE CONTRARY, AGENT AND LENDERS HEREBY CONSENT TO THE SALE OF
ALL OF THE ISSUED AND OUTSTANDING SHARES OF STOCK OF FUSION PREMEDIA GROUP
LIMITED AND PISMO LIMITED TO BUYER PURSUANT TO THE STOCK PURCHASE AGREEMENT;
PROVIDED, THAT, ANY CHANGES TO THE STOCK PURCHASE AGREEMENT FROM THE VERSION
THEREOF ATTACHED TO THIS CONSENT AND AMENDMENT AS EXHIBIT A SHALL BE REASONABLY
SATISFACTORY TO AGENT.


 


2.2.          NOTWITHSTANDING ANY PROVISION OF THE CREDIT AGREEMENT OR ANY OTHER
LOAN DOCUMENT TO THE CONTRARY, AGENT AND LENDERS HEREBY CONSENT TO THE RELEASE
OF AGENT’S LIENS ON ALL SHARES OF STOCK OF EACH DEPARTING ENTITY UPON THE
CLOSING OF THE TRANSACTIONS CONTEMPLATED BY THE STOCK PURCHASE AGREEMENT TO THE
EXTENT SUCH SHARES OF STOCK HAVE BEEN PLEDGED TO AGENT PURSUANT TO THE CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT.


 


2.3.          NOTWITHSTANDING ANY PROVISION OF THE CREDIT AGREEMENT OR ANY OTHER
LOAN DOCUMENT TO THE CONTRARY, AGENT AND LENDERS HEREBY CONSENT TO THE RELEASE
OF AGENT’S LIENS ON ALL PROPERTIES AND ASSETS OF EACH DEPARTING ENTITY UPON THE
CLOSING OF THE TRANSACTIONS CONTEMPLATED BY THE STOCK PURCHASE AGREEMENT TO THE
EXTENT SUCH PROPERTIES AND ASSETS HAVE BEEN PLEDGED TO AGENT PURSUANT TO THE
CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT.


 


2.4.          AS A RESULT OF THE ACTIONS DESCRIBED ABOVE IN SUBSECTIONS 2.1, 2.2
AND 2.3, UPON THE CLOSING OF THE TRANSACTIONS CONTEMPLATED BY THE STOCK PURCHASE
AGREEMENT, EACH DEPARTING ENTITY SHALL CEASE TO BE A CREDIT PARTY UNDER THE
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.  NOTWITHSTANDING ANY PROVISION OF
THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT TO THE CONTRARY, AGENT AND
LENDERS HEREBY CONSENT TO THE SUCH TERMINATION AT, AND ONLY AT, SUCH TIME, OF
EACH DEPARTING ENTITY’S STATUS AS A CREDIT PARTY UNDER THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS.


 


2.5.          UPON CLOSING OF THE SALE OF THE STOCK OF THE DEPARTING ENTITIES AS
CONTEMPLATED BY THE STOCK PURCHASE AGREEMENT, DIGITAL LIMITED SHALL CEASE TO BE
A BORROWER UNDER THE CREDIT AGREEMENT BUT WILL REMAIN A CREDIT PARTY UNDER, AND
FOR ALL PURPOSES OF, THE CREDIT AGREEMENT AND ALL OF THE OTHER LOAN DOCUMENTS. 
NOTWITHSTANDING ANY PROVISION OF THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT
TO THE CONTRARY, AGENT AND LENDERS HEREBY CONSENT TO DIGITAL LIMITED CEASING TO
BE A BORROWER UNDER THE CREDIT AGREEMENT UPON, AND ONLY UPON, CLOSING OF SUCH
SALE; PROVIDED, THAT, DIGITAL LIMITED SHALL REMAIN A CREDIT PARTY UNDER, AND FOR
ALL PURPOSES OF, THE CREDIT AGREEMENT AND ALL OF THE OTHER LOAN DOCUMENTS.  FROM
AND AFTER THE CLOSING OF THE SALE OF THE STOCK OF THE DEPARTING ENTITIES AS
CONTEMPLATED BY THE STOCK PURCHASE AGREEMENT, DIGITAL LIMITED SHALL NOT (I) OWN
THE CAPITAL STOCK OF ANY PERSON, (II) CONDUCT ANY BUSINESS, (III) HOLD ANY
MATERIAL ASSETS OTHER THAN DEBTS DUE FROM VERTIS, INC. AND PROCEEDS FROM THE
TRANSACTIONS CONTEMPLATED BY THE STOCK PURCHASE AGREEMENT, OR (IV) HAVE ANY
MATERIAL LIABILITIES OTHER THAN CERTAIN INTERCOMPANY RECEIVABLES DUE TO VERTIS
OR VERTIS HOLDINGS, INC. (“HOLDINGS”) OR PURSUANT TO THE STOCK PURCHASE
AGREEMENT.


 


2.6.          IN CONNECTION WITH THE CLOSING OF THE TRANSACTIONS CONTEMPLATED BY
THE STOCK PURCHASE AGREEMENT, VERTIS AND THE OTHER CREDIT PARTIES (OTHER THAN
THE DEPARTING ENTITIES) INTEND TO FORGIVE AND/OR CAPITALIZE INTERCOMPANY LOANS
AND OBLIGATIONS OWING BY THE DEPARTING

 

2

--------------------------------------------------------------------------------


 


ENTITIES TO VERTIS AND SUCH OTHER CREDIT PARTIES IN AN AGGREGATE PRINCIPAL
AMOUNT OF UP TO £11,600,000 (THE “DEPARTING ENTITIES INTERCOMPANY DEBT
DISCHARGE”) AND TO ASSIGN TO CERTAIN PARTIES CERTAIN INTERCOMPANY LOANS AS SET
FORTH IN EXHIBIT B HERETO AND SET OFF ORIGINAL AND ASSIGNED RECEIVABLES AGAINST
PAYABLES AS SET FORTH IN EXHIBIT B HERETO (THE “ASSIGNED RECEIVABLES
TRANSACTIONS”).  NOTWITHSTANDING ANY PROVISION OF THE CREDIT AGREEMENT OR ANY
OTHER LOAN DOCUMENT TO THE CONTRARY, AGENT AND LENDERS HEREBY CONSENT TO: (I)
THE DEPARTING ENTITIES INTERCOMPANY DEBT DISCHARGE AS A PART OF, AND AT THE TIME
OF THE CLOSING OF, THE TRANSACTIONS CONTEMPLATED BY THE STOCK PURCHASE AGREEMENT
AND, UPON THE CLOSING OF THE TRANSACTIONS CONTEMPLATED BY THE STOCK PURCHASE
AGREEMENT, AGENT AND LENDERS HEREBY CONSENT TO THE RELEASE OF ANY LIENS WHICH
AGENT MAY HAVE ON ANY INTERCOMPANY RECEIVABLES OR NOTES ISSUED BY THE DEPARTING
ENTITIES TO VERTIS AND THE OTHER CREDIT PARTIES (OTHER THAN THE DEPARTING
ENTITIES) IN RESPECT OF THE DEPARTING ENTITIES INTERCOMPANY DEBT DISCHARGE; (II)
THE ASSIGNED RECEIVABLES TRANSACTIONS AND THE RELEASE OF ANY LIENS WHICH AGENT
MAY HAVE ON ANY INTERCOMPANY RECEIVABLES ISSUED BY DIGITAL LIMITED IN RESPECT OF
THE ASSIGNED RECEIVABLES TRANSACTIONS; AND (III) THE RELEASE OF ANY GUARANTIES
GIVEN BY THE CREDIT PARTIES (OTHER THAN THE DEPARTING ENTITIES) OF OBLIGATIONS
OF THE DEPARTING ENTITIES.


 


3.             FURTHER ASSURANCES.


 


3.1.          EACH CREDIT PARTY SHALL, FROM TIME TO TIME, EXECUTE AND DELIVER
SUCH AGREEMENTS, INSTRUMENTS, CERTIFICATES, REPORTS AND OTHER DOCUMENTS AND TAKE
ALL SUCH ACTIONS AS AGENT OR LENDERS AT ANY TIME MAY REASONABLY REQUEST TO
EVIDENCE, FURTHER DOCUMENT, EFFECTUATE OR OTHERWISE IMPLEMENT THE ACTIONS
DESCRIBED ABOVE IN SECTION 2, UNDER THE CREDIT AGREEMENT AND/OR THE OTHER LOAN
DOCUMENTS.


 


3.2.          AT THE TIME OF THE CLOSING OF THE TRANSACTIONS CONTEMPLATED BY THE
STOCK PURCHASE AGREEMENT AND FROM TIME TO TIME THEREAFTER, AT BORROWERS’
EXPENSE, AGENT AND LENDERS SHALL EXECUTE AND DELIVER SUCH LIEN RELEASE
INSTRUMENTS AND DOCUMENTS AND TAKE SUCH RELATED ACTIONS AS VERTIS MAY REASONABLY
REQUEST TO EVIDENCE, FURTHER DOCUMENT, EFFECTUATE OR OTHERWISE IMPLEMENT THE
RELEASE OF AGENT’S LIENS AS DESCRIBED ABOVE IN SECTION 2, UNDER THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 


4.             REPRESENTATIONS AND WARRANTIES.  THE BORROWERS AND CREDIT
PARTIES, JOINTLY AND SEVERALLY, HEREBY REPRESENT AND WARRANT TO AGENT AND
LENDERS THAT:


 


4.1.          ASIDE FROM (A) THE AGREEMENTS TO PROVIDE
INDEMNIFICATION/WARRANTIES AND OTHER CLAUSES WHICH ARE SET FORTH IN THE STOCK
PURCHASE AGREEMENT AND THE RELATED TAX DEED, UNDER WHICH THE MAXIMUM AGGREGATE
EXPOSURE IS £2,000,000, (B) OTHER CLAIMS, OBLIGATIONS, LIABILITIES AND EXPOSURES
IN AN AGGREGATE AMOUNT NOT TO EXCEED £1,000,000, AND (C) A GUARANTY BY HOLDINGS
OF THE OBLIGATIONS OF VERTIS PRS LIMITED UNDER THE AGREEMENT RELATING TO THE
PROVISION OF SERVICES FOR MAGAZINES, DATED AS OF JULY 10, 2003, BY AND AMONG
FUSION PREMEDIA GROUP LIMITED, HOLDINGS AND EXPRESS NEWSPAPERS (THE “MAGAZINES
AGREEMENT”) AND THE AGREEMENT RELATING TO THE PROVISION OF AUDITING AND
REPROGRAPHIC SERVICES AND CERTAIN DISPLAY ADVERTISING SERVICES FOR NEWSPAPER
TITLES, DATED AS OF JULY 10, 2003, BY AND AMONG FUSION PREMEDIA GROUP LIMITED,
HOLDINGS AND EXPRESS NEWSPAPERS (THE “NEWSPAPER TITLES AGREEMENT” AND, TOGETHER
WITH THE MAGAZINE AGREEMENT, THE “EXPRESS NEWSPAPERS AGREEMENTS”), (I) THERE ARE
NO POST-CLOSING OBLIGATIONS AND LIABILITIES, INCLUDING, WITHOUT

 

3

--------------------------------------------------------------------------------


 


LIMITATION, CONTINGENT OBLIGATIONS AND LIABILITIES, UNDER THE STOCK PURCHASE
AGREEMENT OF VERTIS AND THE OTHER CREDIT PARTIES (OTHER THAN THE DEPARTING
ENTITIES) TO THE BUYER OR ANY OTHER PERSON, (II) FROM AND AFTER THE CLOSING OF
THE TRANSACTIONS CONTEMPLATED BY THE STOCK PURCHASE AGREEMENT, VERTIS AND THE
OTHER CREDIT PARTIES (OTHER THAN THE DEPARTING ENTITIES) SHALL NOT HAVE ANY
OBLIGATIONS, DIRECT OR INDIRECT, CONTINGENT OR OTHERWISE, FOR THE BENEFIT OF ANY
OF THE DEPARTING ENTITIES AND (III) THERE IS NO EXISTING GUARANTY, CREDIT
SUPPORT, INDEMNITY OR OTHER SIMILAR ARRANGEMENT, BY VERTIS OR DIGITAL LIMITED OR
ANY OTHER CREDIT PARTY, OR BY ANY OF THEIR DIRECT OR INDIRECT SUBSIDIARIES,
ASIDE FROM THE DEPARTING ENTITIES, IN FAVOR OF ANY DEPARTING ENTITY, THE BUYER
OR ANY EMPLOYEE, CUSTOMER OR CREDITOR RELATING TO ANY DEPARTING ENTITY OR THE
BUYER.


 


4.2.          THE EXECUTION, DELIVERY AND PERFORMANCE BY THE BORROWERS AND EACH
OF THE OTHER CREDIT PARTIES OF THIS CONSENT AND AMENDMENT HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE ACTION, AND THIS CONSENT AND AMENDMENT
CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF THE BORROWERS AND EACH OF
THE OTHER CREDIT PARTIES ENFORCEABLE AGAINST EACH OF THEM IN ACCORDANCE WITH ITS
TERMS, EXCEPT AS THE ENFORCEMENT HEREOF MAY BE SUBJECT TO THE EFFECT OF ANY
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAW
AFFECTING CREDITORS’ RIGHTS GENERALLY OR TO GENERAL PRINCIPLES OF EQUITY.


 


4.3.          THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS CONSENT AND
AMENDMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY BY
BORROWERS AND EACH CREDIT PARTY DOES NOT, AND WILL NOT, CONTRAVENE OR CONFLICT
WITH ANY PROVISION OF (I) LAW, (II) ANY JUDGMENT, DECREE OR ORDER, OR (III) THE
CERTIFICATE OR ARTICLES OF INCORPORATION OR BY-LAWS OR OTHER CONSTITUENT
DOCUMENTS OF ANY BORROWER OR ANY CREDIT PARTY, AND DOES NOT, AND WILL NOT,
CONTRAVENE OR CONFLICT WITH, OR CAUSE ANY LIEN TO ARISE UNDER, ANY PROVISION OF
ANY INDENTURE, AGREEMENT, MORTGAGE, LEASE, INSTRUMENT OR OTHER DOCUMENT,
INCLUDING, WITHOUT LIMITATION, THE FEBRUARY 2003 SENIOR SUBORDINATED DEBT
DOCUMENTS, THE 2002 SENIOR DEBT DOCUMENTS, THE 2003 SENIOR SECURED DEBT
DOCUMENTS OR THE MEZZANINE DEBT DOCUMENTS, BINDING UPON OR OTHERWISE AFFECTING
ANY BORROWER OR ANY CREDIT PARTY OR ANY PROPERTY OF ANY BORROWER OR ANY CREDIT
PARTY.


 


4.4.          NO DEFAULT OR EVENT OF DEFAULT EXISTS UNDER THE CREDIT AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR WILL EXIST AFTER OR BE TRIGGERED BY THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS CONSENT AND AMENDMENT OR THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY AND BY THE STOCK PURCHASE AGREEMENT.  IN
ADDITION, EACH BORROWER AND EACH OTHER CREDIT PARTY HEREBY REPRESENTS, WARRANTS
AND REAFFIRMS THAT THE CREDIT AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS
REMAINS IN FULL FORCE AND EFFECT.


 


5.             COVENANTS.  ASIDE FROM (A) THE AGREEMENTS TO PROVIDE
INDEMNIFICATION/WARRANTIES AND OTHER CLAUSES WHICH ARE SET FORTH IN THE STOCK
PURCHASE AGREEMENT AND THE RELATED TAX DEED, UNDER WHICH THE MAXIMUM AGGREGATE
EXPOSURE IS £2,000,000, (B) OTHER CLAIMS, OBLIGATIONS, LIABILITIES AND EXPOSURES
IN AN AGGREGATE AMOUNT NOT TO EXCEED £1,000,000, AND (C) A GUARANTY BY HOLDINGS
OF THE OBLIGATIONS OF VERTIS PRS LIMITED UNDER THE EXPRESS NEWSPAPERS
AGREEMENTS, EACH BORROWER AND EACH OTHER CREDIT PARTY (OTHER THAN THE DEPARTING
ENTITIES) EXECUTING THIS CONSENT AND AMENDMENT JOINTLY AND SEVERALLY AGREES AS
TO ALL CREDIT PARTIES THAT FROM AND AFTER THE DATE HEREOF, THE CREDIT PARTIES
SHALL NOT AND SHALL NOT CAUSE OR PERMIT THEIR SUBSIDIARIES DIRECTLY OR
INDIRECTLY TO CREATE, INCUR, ASSUME OR OTHERWISE BECOME OR REMAIN DIRECTLY OR
INDIRECTLY LIABLE WITH RESPECT TO ANY GUARANTY, CREDIT SUPPORT, INDEMNITY OR
OTHER SIMILAR

 

4

--------------------------------------------------------------------------------


 


ARRANGEMENT, BY VERTIS OR DIGITAL LIMITED, OR BY ANY OF THEIR DIRECT OR INDIRECT
SUBSIDIARIES (ASIDE FROM THE DEPARTING ENTITIES) IN FAVOR OF ANY DEPARTING
ENTITY, THE BUYER OR ANY EMPLOYEE, CUSTOMER OR CREDITOR RELATING TO ANY
DEPARTING ENTITY OR THE BUYER.


 


6.             CONDITIONS PRECEDENT TO EFFECTIVENESS.  THE EFFECTIVENESS OF THE
CONSENTS SET FORTH IN SECTION 2 HEREOF ARE IN EACH INSTANCE SUBJECT TO THE
SATISFACTION OF EACH OF THE FOLLOWING CONDITIONS PRECEDENT:


 


6.1.          CONSENT AND AMENDMENT.  THIS CONSENT AND AMENDMENT SHALL HAVE BEEN
DULY EXECUTED AND DELIVERED BY THE BORROWERS, THE CREDIT PARTIES, AGENT AND
LENDERS.


 


6.2.          NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING OR WOULD RESULT FROM THE EFFECTIVENESS OF THIS CONSENT AND
AMENDMENT OR THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
BY THE STOCK PURCHASE AGREEMENT.


 


6.3.          OPINION.  AGENT AND LENDERS SHALL HAVE RECEIVED AN OPINION OF
COUNSEL TO BORROWERS, SULLIVAN & CROMWELL LLP, WITH RESPECT TO THIS CONSENT AND
AMENDMENT, INCLUDING, WITHOUT LIMITATION, AS TO THIS CONSENT AND AMENDMENT, THE
STOCK PURCHASE AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY
NOT CONFLICTING WITH ANY PROVISION OF THE FEBRUARY 2003 SENIOR SUBORDINATED DEBT
DOCUMENTS, THE 2002 SENIOR DEBT DOCUMENTS, THE 2003 SENIOR SECURED DEBT
DOCUMENTS OR THE MEZZANINE DEBT DOCUMENTS, ALL IN FORM AND SUBSTANCE ACCEPTABLE
TO AGENT.


 


6.4.          MISCELLANEOUS.  AGENT AND LENDERS SHALL HAVE RECEIVED SUCH OTHER
AGREEMENTS, INSTRUMENTS AND DOCUMENTS AS AGENT OR LENDERS MAY REASONABLY
REQUEST.


 


7.             REFERENCE TO AND EFFECT UPON THE CREDIT AGREEMENT AND OTHER LOAN
DOCUMENTS. 


 


7.1.          FULL FORCE AND EFFECT.  EXCEPT AS SPECIFICALLY PROVIDED HEREIN,
THE CREDIT AGREEMENT, THE NOTES AND EACH OTHER LOAN DOCUMENT SHALL REMAIN IN
FULL FORCE AND EFFECT AND EACH IS HEREBY RATIFIED AND CONFIRMED BY ALL CREDIT
PARTIES (INCLUDING IN ITS CAPACITY AS A CREDIT PARTY, DIGITAL LIMITED), OTHER
THAN UPON CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE STOCK PURCHASE
AGREEMENT, THE DEPARTING ENTITIES.


 


7.2.          NO WAIVER.  THE EXECUTION, DELIVERY AND EFFECT OF THIS CONSENT AND
AMENDMENT SHALL BE LIMITED PRECISELY AS WRITTEN AND SHALL NOT BE DEEMED TO (I)
BE A CONSENT TO ANY WAIVER OF ANY TERM OR CONDITION, OR TO ANY AMENDMENT OR
MODIFICATION OF ANY TERM OR CONDITION (EXCEPT AS SPECIFICALLY PROVIDED HEREIN)
OF THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR (II) PREJUDICE ANY RIGHT,
POWER OR REMEDY WHICH THE AGENT OR ANY LENDER NOW HAS OR MAY HAVE IN THE FUTURE
UNDER OR IN CONNECTION WITH THE CREDIT AGREEMENT, THE NOTES OR ANY OTHER LOAN
DOCUMENT.


 


7.3.          CERTAIN TERMS.  EACH REFERENCE IN THE CREDIT AGREEMENT TO “THIS
AGREEMENT”, “HEREUNDER”, “HEREOF”, “HEREIN” OR ANY OTHER WORD OR WORDS OF
SIMILAR IMPORT SHALL MEAN AND BE A REFERENCE TO THE CREDIT AGREEMENT AS AMENDED
HEREBY, AND EACH REFERENCE IN ANY OTHER LOAN DOCUMENT TO THE CREDIT AGREEMENT OR
ANY WORD OR WORDS OF SIMILAR IMPORT SHALL BE AND MEAN A REFERENCE TO THE CREDIT
AGREEMENT AS AMENDED HEREBY.

 

5

--------------------------------------------------------------------------------


 


8.             COUNTERPARTS.  THIS CONSENT AND AMENDMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED AN
ORIGINAL BUT ALL SUCH COUNTERPARTS SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE TO THIS
CONSENT AND AMENDMENT BY TELECOPIER SHALL BE AS EFFECTIVE AS DELIVERY OF A
MANUALLY EXECUTED COUNTERPART SIGNATURE PAGE TO THIS CONSENT AND AMENDMENT.


 


9.             COSTS AND EXPENSES.  AS PROVIDED IN THE CREDIT AGREEMENT,
BORROWERS SHALL PAY THE FEES, COSTS AND EXPENSES INCURRED BY AGENT IN CONNECTION
WITH THE PREPARATION, EXECUTION AND DELIVERY OF THIS CONSENT AND AMENDMENT
(INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES).


 


10.           GOVERNING LAW.  THIS CONSENT AND AMENDMENT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPALS.


 


11.           HEADINGS.  SECTION HEADINGS IN THIS CONSENT AND AMENDMENT ARE
INCLUDED HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A
PART OF THIS CONSENT AND AMENDMENT FOR ANY OTHER PURPOSE.

 

 

[Signature Pages Follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

 

BORROWERS:

 

 

 

VERTIS, INC.

 

 

 

 

 

By:

 /S/

Donald E. Roland

 

 

Name:

Donald E. Roland

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

VERTIS DIGITAL SERVICES LIMITED

 

 

 

 

 

By:

 /S/

Donald E. Roland

 

 

Name:

Donald E. Roland

 

Title:

Chairman and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL

 

CORPORATION

 

as Agent, an L/C Issuer and Lender

 

 

 

 

 

By: Sandra Claghorn

 

Duly Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

as a Lender

 

 

 

 

 

By:

 /S/

Richard Levenson

 

 

Name:

Richard Levenson

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

The following Persons are signatory to this Amendment in their capacity as
Credit Parties and not as Borrowers:

 

 

VERTIS HOLDINGS, INC.

 

 

 

 

 

By:

 /S/

Donald E. Roland

 

 

Name:

Donald E. Roland

 

Title:

Chairman and Chief Executive Officer

 

 

 

ENTERON GROUP LLC

 

 

 

 

 

By:

 /S/

Donald E. Roland

 

 

Name:

Donald E. Roland

 

Title:

Chairman and Chief Executive Officer

 

 

 

WEBCRAFT, LLC

 

 

 

 

 

By:

 /S/

Donald E. Roland

 

 

Name:

Donald E. Roland

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

PRINTCO, INC.

 

 

 

 

 

By:

 /S/

Donald E. Roland

 

 

Name:

Donald E. Roland

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

VERTIS MAILING, LLC

 

 

 

 

 

By:

 /S/

Donald E. Roland

 

 

Name:

Donald E. Roland

 

Title:

Chairman and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

WEBCRAFT CHEMICALS, LLC

 

 

 

 

 

By:

 /S/

Donald E. Roland

 

 

Name:

Donald E. Roland

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

VERTIS PRS LIMITED

 

 

 

 

 

By:

 /S/

Donald E. Roland

 

 

Name:

Donald E. Roland

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

THE ADMAGIC GROUP LIMITED

 

 

 

 

 

By:

 /S/

Donald E. Roland

 

 

Name:

Donald E. Roland

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

ADMAGIC LIMITED

 

 

 

 

 

By:

 /S/

Donald E. Roland

 

 

Name:

Donald E. Roland

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

FUSION PREMEDIA GROUP LTD

 

 

 

 

 

By:

 /S/

Donald E. Roland

 

 

Name:

Donald E. Roland

 

Title:

Chairman and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

to

CONSENT AND AMENDMENT

 

 

Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT B

to

CONSENT AND AMENDMENT

 

 

Assigned Receivables Transactions

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

to

CONSENT AND AMENDMENT

 

 

Departing Entities

 

 

Fusion Premedia Group Limited

Vertis PRS Limited

The Admagic Group Limited

Admagic Limited

 

--------------------------------------------------------------------------------